DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-6, 8-16, 18-26 are pending.
Claims 1, 3-6, 8-14 are withdrawn from consideration.
Claims 15-16, 18-26 are examined on the merits.
Claims 1, 15-16, 23, and 26 are currently amended.

Response to Arguments - Indefiniteness
Applicant's amendments filed 02/07/2022 have overcome the rejections of record; however, new rejections under 35 USC 112(b) have been applied in light of the rejections. 

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15-16, 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15, 23, and 26 all recite “wherein the at least on RTDD and the at least one IA are different,” yet the claim previously recites that that the at least one interaction domain has one of the functionalities including “(ii) interaction with the at least one repair template nucleic acid sequence.” It is unclear how an IA have “(ii) interaction with the at least one repair template nucleic acid sequence” yet not be considered the RTDD which would seem to be precluded later in the claims. As such, the metes and bounds of the claims cannot be determined. Claims 16, 18-22, and 24-25 are also rejected from an indefinite claim and failing to recite additional limitations that would render the claim definite.     
Claims 15, 23, and 26 all recite “wherein the at least on RTDD and the at least one IA are different, and wherein either the at least one RTDD or at least one IA is an Agrobacterium VirD2 protein or domain thereof and comprises at least the VirD2 active binding region.” The structure of Agrobacterium VirD2 is discussed at length by van Kregten et al 2009 (Molecular Plant-Microbe Interactions 22:11, p. 1356-1365). They teach that Agrobacterium VirD2 comprises a nuclear localization sequence, a relaxase domain (which binds the single strand DNA), a domain of unknown function (DUF), a second nuclear localization signal, and an omega domain (Figure 1). It is unclear if a person of ordinary fused the entirety of an Agrobacterium VirD2 protein to a Cas9 nuclease, whether that would meet the limitations of claim as the N-terminal domain would function as the RTTD and the omega domain would function as the IA as it would interact with the RTDD domain and be linked to the Cas9 moiety. While this is a single polypeptide in its native form, it also comprises multiple distinct domains that possess the claimed functionalities. This is an important point of clarification as the newly applied prior art reference, Hommelsheim et al, (necessitated by amendment) teaches such a fusion protein. It is further worth noting the instant application does not exemplify use of VirD2 at all so there are no working examples which cloud possibly provide further clarity as to how VirD2 is intended to be used in the complex. As such the metes and bounds of claims cannot be determined. Claims 16, 18-22, and 24-25 are also rejected from an indefinite claim and failing to recite additional limitations that would render the claim definite.     

Response to Arguments - Improperly Dependent Claims
Applicant's amendments filed 02/07/2022 have overcome the rejection of record.

Response to Arguments - Claim Rejections - 35 USC § 103
Applicant's amendments filed 02/07/2022 have overcome the rejections of record; however, new rejections under 35 USC 103 have been applied in light of the rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-16, 18, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al (US 2016/0060637 A1), and further in view of Woo et al 2015 (Nature Biotechnology 33:11, p. 1162-1165).
The claims are drawn to methods of modifying a DNA target sequence comprising providing a cell or genome comprising a complementarity sequence and at least one DNA target sequence in a genomic region of interest, providing an artificial molecular complex comprising at least one Cas nuclease, at least one repair template docking domains, and at least one interaction domains wherein the interaction domain provides at least one of the following functionalities (i) interaction with at least one repair template docking domains, (ii) interaction with at least one repair template, (iii) sequence specific interaction with genomic DNA, and contacting the artificial molecular complex and the DNA target sequence to achieve cleavage and template repair of the cleavage site to obtain a cell or genome with a modification at said DNA target sequence wherein the artificial molecular complex is assembled ex vivo (claim 15), wherein the repair template is provided independently of the site specific nuclease (claim 16), wherein the cell is plant cell selected from the species listed in claim 18 including tobacco or A. thaliana, wherein the method further comprises the step of identifying a cell or genome with the modification (claim 20), further comprising obtaining progeny from at least one cell of step (i) (claim 21), wherein the plant cell one is a monocot or dicot (claim 22). Claims 23 and 26 are drawn to a method of using the artificial molecular complex to modify a cell or genome. 
	Hommelsheim et al teach complexes (for use in plants in particular, see Title) including an entirety of VirD2 whose separate domains function as RTDD on the N-terminus and IA with the omega domain on the C terminus fused to a Cas9 endonuclease and the repair template is covalently linked to the VirD2 N-terminus (Figures 7-8, paragraphs 14, 93, Example 5 claims 18-20). They also state that in vitro expressed MLW (complex) molecules can be introduced into target cells as single molecules or fused to polypeptide carrier molecules.   
	Hommelsheim et al do not provide a working example of using ex vivo assembled complexes.   
	Woo et al teach that a pre-assembled Cas9 endonuclease and guide RNA can be introduced into plant cell protoplasts to the end of making plants with targeted genome alterations (see entire document). They demonstrated that this strategy could be used across both monocot and dicot species (right column, p. 1162). 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the complex of Hommelsheim et al in the methods of Woo et al to make targeted DNA insertions in plant cells. A person of ordinary skill in the art would have been motivated to combine the references because they both concern using CRISPR/Cas9 complexes to make targeted genome modifications. Further, a person of ordinary skill would have had a reasonable expectation of success in arriving at the claimed invention given that Woo et al demonstrate that pre-assembled CRISPR/Cas9 complexes can function to modify plant genomes which strongly suggests that the complex of Hommelsheim et al would also work in plants. Accordingly, claims 15-16, 18, 20-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al and further in view of Woo et al.  

Claims 19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al (US 2016/0060637 A1) and Woo et al 2015 (Nature Biotechnology 33:11, p. 1162-1165) as applied to claims 15-16, 18, 20-23, and 26 above, and further in view of Cigan et al (US 2015/0082478 A1).
The claims are drawn to the method of claim 18 wherein the modification causes a trait editing including those listed in claim 19, the method of claim 21 wherein it is one of the species listed in the claims including Zea mays (claims 24-25).
	Hommelsheim et al and Woo et al collectively teach all the limitations of claims 15, 18, and 21. 
	Hommelsheim et al and Woo et al collectively do not teach one of the traits listed in claim 19, the species listed in claims 24-25.
	Cigan et al teach plant genome modification using CRISPR/Cas9 including in agronomically important genes such as the herbicide resistance conferring EPSPS gene and that modifications can be made in many plant species including Zea mays (paragraphs 296-310, 479). They also teach the use of the nuclear localization domain from VirD2 fused to Cas9 endonuclease (Example 1, claims 14).  
At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the methods obvious over Hommelsheim et al further in view Woo et al to modify genes of agronomic interest including herbicide tolerance genes in plants of agronomic importance including maize given the teachings of Cigan et al that CRISPR technology can be used to make such modifications in such species. Accordingly, claims 19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hommelsheim et al and Woo et al and further in view of Cigan et al.   

Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663